Citation Nr: 1642200	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-31 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left leg disability.

2.  Entitlement to service connection for left leg disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and M. Sauls


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified before the undersigned in July 2016.  A transcript of that hearing has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that the issuance of a SOC is not an absolute requirement for the acceptance of a substantive appeal.  Archbold v. Brown, 9 Vet. App. 124 (1996).  The Court has also held that, by consistently treating a claim as if it is part of a timely filed substantive appeal, including through such actions as certifying the issue to the Board, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Additionally, the Court has observed that, when a timely notice of disagreement is filed, a claim is placed in appellate status.  To constitute a valid notice of disagreement, special wording is not required, provided that the communication in question can be reasonably construed as a disagreement with the underlying rating decision and a desire for appellate review.  38 C.F.R. § 20.201 (2015); Stokes v. Derwinski, 1 Vet. App. 201, 203   (1991). 

Here, the Board construes a June 2015 correspondence as a notice of disagreement to a May 2015 rating decision denying TDIU.  The Board notes that although a formal statement of the case was never issued for the claim of TDIU, it was considered in a June 2015 supplemental statement of the case, and the Veteran has been afforded all appropriate due process considerations.  Lastly, as this appeal has been characterized by the Veteran and his representative, as well as by the RO via certification, as being in appellate status, so too does the Board consider such characterization to be proper.  Accordingly, the Board finds that jurisdiction over this issue is appropriate in light of the aforementioned.

Additionally, the Veteran has filed a timely notice of disagreement (NOD) in January 2016 with regard to a November 2015 RO rating decision that denied his claims for entitlement to service connection for chronic otitis externa, peripheral vestibular disorder, and vertigo.  The RO in January 2016 acknowledged the Veteran's NOD and indicated that it was processing these matters.  For this reason, the Board will not address those issues at this time.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1959 VA rating decision denied the Veteran's claim seeking service connection for left leg disability; the Veteran did not appeal that decision. 

2.  The evidence received subsequent to the November 1959 denial of the claim for service connection for left leg disability is new and material, and raises a reasonable possibility of substantiating the claim.

3.  Left leg disability, namely an arterial insufficiency, was not noted on the Veteran's entrance medical examination report.

4.  Clear and unmistakable evidence shows the Veteran's left leg disability pre-existed service, but there is no evidence that establishes his pre-existing left leg disability clearly and unmistakably was not aggravated during service.

5.  The Veteran was treated for left leg arterial insufficiency during service and medical evidence indicates a link between the in-service symptoms and his current disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim seeking service connection for left leg disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The presumption of soundness on entry to service as to left leg disability has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).

3.  The criteria for entitlement to service connection for left leg disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1959 rating decision denied service connection for left leg disability.  At that time, the Veteran's service treatment records indicated that during service the Veteran reported and was diagnosed with arterial insufficiency with left leg pain, claudication, and weakness.  It was noted that the Veteran received a gunshot wound to the left leg prior to service when he was 11 years old.  On the Veteran's August 1956 entrance examination it was noted that the Veteran had a gunshot injury to the left leg with residual scars.  His lower extremities were noted as clinically normal.  VA denied the Veteran's claim for entitlement to service connection for left leg disability in November 1959 as the Veteran did not report for a medical examination.  

The Veteran was notified of the denial and did not file a notice of disagreement.  Therefore, the November 1959 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the November 1959 rating decision includes statements from the Veteran's fellow service members as well as April 2012 and August 2012 private treatment reports that note the Veteran's current left leg artery insufficiency was aggravated by service and that the condition was related to his pre-service gunshot wound.  

The Board finds that the new evidence of the Veteran's left leg disability is related to his active service and relates to an unestablished fact necessary to substantiate the claim, being that the private physician acknowledged that his left leg arterial insufficiency was aggravated by service.  For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for a left leg disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

There is an issue of whether the Veteran's left leg disability diagnosed as arterial insufficiency existed prior to a period of active service.  Thus, the initial focus of the Board's analysis will be on this issue.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304 (b)(1) (2015).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Although the Veteran reported a gunshot wound prior to service during his entrance examination in August 1956, the physician who prepared the examination report indicated the Veteran's lower extremities were normal after a clinical evaluation and only noted residual scars.  VA regulations expressly provide that the term "noted" denotes only such conditions as are recorded in examination reports, 38 C.F.R. § 3.304 (b), and that history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Therefore, while it is clear the Veteran experienced a gunshot wound to the left leg that required surgery with artery repair, no arterial insufficiency was noted during the clinical entrance examination.  Again, the examiner only noted residual scars with not functional impairment or arterial conditions noted.  Therefore, the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  If this burden is met, then the claimant is not entitled to service connection benefits.  

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made. In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard). It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable." Cotant v. West, 17 Vet. App. 11 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

In this case, there is evidence that the Veteran's left leg arterial insufficiency pre-existed active service.  However, there is no evidence that clearly and unmistakably shows a lack of aggravation during service.  To the contrary, the Veteran's service treatment records reveal he sought treatment for his left leg issue after performing physical duties such as physical training and marching.  After reviewing the claims file, an April 2012 private examiner indicated that after a review of the Veteran's medical history and physical examination, that it was more likely than not that there was a nexus between active service and the worsening of the Veteran's vascular condition of the lower left extremity.  Therefore, the presumption of soundness has not been rebutted as there is not clear and unmistaken evidence that the Veteran's preexisting left leg disability was not aggravated by service, and the Veteran's claim must be considered a normal claim for service connection without consideration of a pre-existing sinusitis at the time of entrance into active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The medical evidence of record indicates the Veteran experienced left leg arterial insufficiency during service that resulting in claudication, pain, and weakness during active service, as he sought treatment for the condition on during service.  The April 2012 and August 2012 private physician reports confirmed the Veteran continues to suffer from left leg arterial insufficiency after separation from service, experiencing pain and claudication.  Therefore, there is evidence of nexus between the Veteran's in-service left leg disability and his current disability. 

In light of the evidence of record, including the Veteran's lay statements, the service treatment records, and the April 2012 and August 2012 private examination reports, the Board affords the Veteran the benefit of the doubt and finds that service connection is warranted for a left leg disability.  38 U.S.C.A. § 5107 (b) (West 2014).





ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for left leg arterial insufficiency is reopened and to that extent the appeal is granted.

Entitlement to service connection for left leg arterial insufficiency is granted.


REMAND

The Veteran has a claim for TDIU pending.  Given the fact that service connection has been granted for left leg arterial insufficiency in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's TDIU claim is remanded so that it may be readjudicated following the assignment of a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Once a disability rating and effective date has been assigned to the left leg arterial insufficiency, and following any necessary development, readjudicate the TDIU claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


